DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 3-6, and 20 were amended, and claims 2 and 9-17 were canceled in the reply filed January 10, 2022.  Claims 1, 3-8, and 18-20 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejections made under § 112(b) and they are withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite an abstract idea.  "The claims thus are directed to processing that will provide for a particular answer as to whether the booth can be reserved, which is not organizing any activity, but instead only determining whether some action can be taken."  Remarks, 5.  It is not clear why determining whether some action can be taken cannot be organizing human activities (especially when the action in question, as is the case here, is a person reserving a booth).  Applicant also argues that the claims recite a practical application (Remarks, 6), but the limitations argued (e.g., determining if a booth can be reserved) merely comprise the abstract idea.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  Determining whether or not a booth can be reserved is not a technical improvement.  Accordingly, the rejection is maintained. 
Applicant's amendments overcome the rejections made under §§ 102 & 103 and they are withdrawn. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 3-8, and 18-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including determine whether a booth can be reserved for use by a user; and in a case where the booth can be reserved for use by the user, transmit data regarding a record of use of the booth to a personal account payment system when the user pays using a personal account, and to an organization account payment system different from the personal account payment system when the user uses an organization account different from the personal account, wherein the booth is determined to be reservable for use by the user when the user is using the organization account and the booth is already reserved by the organization, but the booth is determined not to be reservable for use by the user when the user is using the personal account and the booth is already reserved by the organization.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for booth reservation and usage behaviors of 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., booth reservation) and data collection related to such transactions).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (apparatus, processor, non-transitory computer readable medium, computer, systems—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it" in the technological environment.  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions (i.e., a program) to apply it there). Moreover, 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements not already analyzed at this step with respect to the independent claims.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Girgensohn, et al., U.S. Pat. Pub. No. 2020/0065724 (Reference A of the attached PTO-892) relates to booth reservation with multiple accounts. 
O'Keefe-Sally, et al., U.S. Pat. Pub. No. 2019/0228348 (Reference B of the attached PTO-892) relates to booth reservation with multiple accounts.
Villa-Real, U.S. Pat. Pub. No.  2016/0012445 (Reference C of the attached PTO-892) relates to booth reservation with multiple accounts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628